Citation Nr: 1002731	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for residuals of a 
right ankle sprain.  

7.  Entitlement to a compensable (10 percent) evaluation 
based on multiple non-compensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(2009).

8.  Entitlement to an initial compensable evaluation for a 
scar on the nose.

9.  Entitlement to an initial compensable evaluation for a 
scar on the right upper lip.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran was afforded a Videoconference Board hearing in 
December 2009.  A transcript of the testimony offered at this 
hearing has been associated with the record.  At the time of 
this hearing, the Veteran submitted evidence that has not yet 
been considered by the RO, particularly an opinion from his 
private physician pertaining to his claimed bilateral hand 
disability.  In this regard, the Board may consider this 
evidence in the first instance because the Veteran has waived 
RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2009).

Also, it is noted that the Veteran initially perfected an 
appeal with respect to entitlement to service connection for 
alcoholism.  At his Board hearing, he expressly withdrew this 
appeal; thus, there being no remaining issue of law or fact 
with respect to this claim, it is not before the Board at 
this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2009).

The issues of entitlement to service connection for a 
bilateral hand disability, bilateral hearing loss and 
residuals of a right ankle sprain, as well as entitlement to 
initial compensable evaluations for scars on the nose and 
right upper lip being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It has not been shown that the Veteran has a bilateral 
knee disability that is causally related to service.

2.  It has not been shown that the Veteran has a back 
disability that is causally related to service.

3.  It has not been shown that the Veteran has a neck 
disability that is causally related to service.

4.  Throughout the applicable period under consideration in 
this appeal, the Veteran has had a compensable service-
connected disability, namely tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Service connection for a back disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Service connection for a neck disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  The criteria for a 10 percent rating for multiple non-
compensable service-connected disabilities are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With respect to the appellant's claim for compensation under 
38 C.F.R. § 3.324 VCAA notice is not found to be required.  
Indeed, such claim cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

With respect to the remaining claims for service connection, 
the RO provided the appellant pre-adjudication notice by a 
letter dated in May 2007.

VA has obtained the Veteran's service treatment records, 
offered him assistance in obtaining evidence, and afforded 
him the opportunity to give testimony before the Board.  With 
respect to the claims for service connection denied herein, 
no examination is necessary as there is no credible lay or 
medical evidence of record suggesting the onset of chronic 
disorders of the knees, back, or neck during service; no 
credible lay or medical evidence of a continuity of 
symptomatology since service, and no competent medical 
evidence otherwise suggesting an association between any 
current disabilities of the bilateral knees, back and neck, 
and service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Veteran was provided an entrance examination in November 
1974.  Clinical evaluation at this time showed a normal neck, 
lower extremities, spine and musculoskeletal system.  See 
November 1974 report of medical examination.  At this time, 
the Veteran denied having ever had swollen or painful joints, 
bone, joint or other deformity, recurrent back pain, 
"trick" or locked knees, but did report a history of a 
broken forearm. 

In December 1975 the Veteran was provided an examination with 
respect to qualification for Airborne Ranger training and 
duty.  Examination at this time revealed a normal neck, lower 
extremities, spine and musculoskeletal system.  The Veteran 
was found to be qualified for Airborne Ranger training and 
duty.  

A January 1978 service treatment records documents the 
Veteran's complaint of pain in the back and shoulders after 
body surfing.  The Veteran reported that he was thrown on the 
sand and that this was when the pain started, about four days 
prior to the complaint.  No muscle spasms were apparent and 
there was no decrease in range of motion.  There was no 
extreme pain visible on movement.  Muscle soreness from body 
surfing was assessed and the Veteran was prescribed Tylenol 
and Ben-Gay as directed.  

In May 1978 the Veteran underwent a periodic medical 
examination.  Examination at this time revealed a normal 
neck, lower extremities, spine and musculoskeletal system.  
However, the Veteran did complain that his knees were 
sometimes sore when he kneeled.  

In October 1978 the Veteran complained of soreness of the 
shoulders and neck after playing flag football one day prior.  
Objective examination showed no physical abnormality, 
swelling or extreme tenderness.  Sore muscles from exertion 
were assessed.  

In November 1978 the Veteran complained of low back pain in 
the morning.  Objective examination showed a normal back and 
low back pain was assessed.  The Veteran was advised to quit 
sleeping on a waterbed and sleep on a hard mattress or the 
floor.  He was advised to do flexion exercises and take 
aspirin.  

A review of the service treatment records indicates that the 
Veteran did not receive a separation examination.  However, a 
DA Form 1811 documents a "PULHES" profile of "111121" on 
the date of the Veteran's discharge.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  "PULHES" is the six 
categories into which a physical profile is divided.  The 
"P" stands for physical capacity or stamina; the "U" for 
upper extremities; the "L" for lower extremities; the "H" 
for hearing and ear; the "E" for eyes; and the "S" stands 
for psychiatric).

At his December 2009 hearing the Veteran's representative 
noted that in regards to the knees, back and neck, that the 
Veteran did not have "a lot of ongoing treatment" or a 
"formal diagnosis."  The Veteran's representative related 
that it was the Veteran's contention that the circumstances 
of his duty, particularly the wear and tear of having "an 
11-Bravo duty" assignment caused these disabilities.  The 
Veteran testified that he had no medical records regarding 
any injuries, but related his complaints of pain to the wear 
and tear of infantry training.  He also related that he had 
performed about 10 parachute jumps in service.  He denied 
that these joints bothered him on a day-to-day basis while he 
was on active duty and related that with respect to the back, 
knees and ankle, that throughout the 1980s his ankle was his 
main concern.  He stated that a physician had told him that 
his knees were simply "wearing out."  

Analysis

The Veteran's essentially contends that his military duties 
were very physically demanding in nature, and that these 
activities contributed to current disabilities of the back, 
neck, and knees.  

At the outset of this discussion, the Board acknowledges that 
the Veteran's service treatment records do contain sporadic 
complaints of joint pain.  However, despite the complaints of 
joint pain noted in the service treatment records, they 
contain no diagnosis of any chronic disabilities of the 
knees, back or neck.  Furthermore, there is no current 
diagnoses of record from which to establish the existence of 
a current disability.  Indeed, pain alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
In the absence of currently diagnosed disability of the 
knees, back and neck, there can be no valid claims.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Moreover, even assuming the existence of current 
disabilities, the significant amount of time, approximately 
30 years, between the earliest reports complaints and the 
Veteran's service, weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).  

The Board has considered the Veteran's lay assertion that he 
has current disabilities of the back, knees, and neck related 
to physical activity in service.  Certainly, he is competent 
to report symptoms, and his testimony in that regard is 
entitled to some probative weight.  However, the complaints 
of joint pain noted in service, the Veteran has not alleged a 
continuity of symptomatology between these claimed 
disabilities and his military service.  As a lay person, the 
Veteran is not otherwise competent to offer an opinion 
relating disabilities that had their onset several decades 
after service to any incident of his military service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

In short, as there is no lay evidence of a continuity of 
symptomatology since service, and no competent medical 
evidence either identifying the underlying pathology of his 
current complaints, or otherwise related his current 
complaints to service, the Board finds that the preponderance 
of the evidence is against granting service connection for 
disabilities of the back, neck, and knees.

38 C.F.R. § 3.324 Claim

When a veteran suffers from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2009).

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of non-compensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the 
applicability of 38 C.F.R. § 3.324 is rendered moot.  See 
Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In the July 2007 rating decision, the RO denied the Veteran's 
claim under 38 C.F.R. § 3.324 on the grounds that 
occupational impairment from his multiple non-compensable 
service-connected disabilities had not been demonstrated.  
Following that rating decision, in an April 2008 rating 
decision the RO granted entitlement to service connection for 
tinnitus with a 10 percent evaluation, effective April 30, 
2007, the same date that the Veteran's original claim for 
service connection was received.  See VA Form 21-526 with 
date stamp.  Accordingly, as a compensable evaluation for the 
service-connected disability of tinnitus was awarded 
throughout the relevant period under consideration in this 
appeal, the claim must be denied.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to a compensable evaluation based on multiple 
non-compensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.


REMAND

A March 1975 service treatment record documents a complaint 
of a cut hands as well as a swollen left hand after he hit a 
punching bag.  His hands were treated by soaking them in 
Betadine at this time.  An April 1975 service treatment 
record documents an impression of cellulitis of both hands.

In September 1975 the Veteran presented for treatment of a 
swollen right ankle.  At this time, the Veteran injured this 
ankle while running the obstacle course, when he twisted it.  
Examination showed a very swollen right ankle with a moderate 
amount of discoloration and tender to the touch.  X-rays were 
negative for a fracture at this time and a right ankle sprain 
was assessed.  This ankle was placed in a short leg walking 
cast for three weeks and was removed in October 1975.  Upon 
removal, the Veteran was placed on a profile for 10 days to 
allow for ambulation build-up.  

At his Board hearing in December 2009 the Veteran related 
that he recalled having injured his right ankle in service 
while running an obstacle course.  He reported that this 
ankle had caused him problems since service, particularly 
that it would give out on him.

Also, at the Board hearing the Veteran's representative 
expressed dissatisfaction with the Veteran's latest VA 
examination in February 2008 pertaining to his claim for 
service connection for bilateral hearing loss.  His 
representative essentially related having knowledge of 
system-wide inadequate examinations being provided at this 
time.  VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides 
an examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In effort to ensure 
that VA has fully satisfied the duty to assist, the Board 
will afford the Veteran another examination in light of the 
representative's arguments, even though the latest 
examination report contains no indication on its face that 
the report is in any way unreliable.

Of record is a November 2009 opinion from Dr. S.  In this 
opinion, Dr. S. relates that he had followed the Veteran for 
some time related to injuries that he sustained while 
punching a punching bag a number of years ago.  Dr. S. states 
in this opinion that the Veteran had developed persistent 
osteoarthritis in his knuckles primarily due to these 
injuries.  He noted that the Veteran apparently ended up with 
a significant/severe infection in the area that took some 
time to resolve.  He stated that the end result of both the 
trauma and infection was chronic pain in the hands.  
Accordingly, as the evidence suggests attribution of a 
bilateral hand disability to service, the Veteran should be 
provided a VA examination in furtherance of substantiating 
this claim.  See McLendon, supra. 

Likewise, the Veteran should be afforded an examination with 
respect to his right ankle claim.  His related history of 
problems with his right ankle since the in-service sprain, 
suggests that he may have a current disability of the right 
ankle attributable thereto; however, this history is 
insufficient to decide the claim.  Id.; Jandreau, supra.

In the July 2007 rating decision, the RO granted the 
Veteran's claims of entitlement to service connection for a 
scar on the nose a scar on the right upper lip, each with a 
non-compensable evaluation.  In his September 2007 notice of 
disagreement, the Veteran expressed disagreement with the 
assigned evaluations.  To date, the RO has not issued a 
statement of the case (SOC) regarding these claims.  
Accordingly, the Board is required to remand these issues to 
for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his 
representative, addressing the issues of 
entitlement to initial compensable 
evaluations for a scar on the nose and a 
scar on the right upper lip.  The Veteran 
and his representative must be advised of 
the time limit in which he may file a 
substantive appeal.  Then, only if the 
appeal is timely perfected, should the 
issues be returned to the Board for 
further appellate consideration, if 
otherwise in order.

2.  Arrange for the Veteran to be afforded 
an examination by an appropriate physician 
to determine the nature and etiology of 
any bilateral hearing loss.  The examiner 
should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  Based on a review of the record 
and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that any 
diagnosed bilateral hearing loss is 
attributable to service.  

If it is determined that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  

3.  Arrange for the Veteran to be afforded 
an examination by an appropriate physician 
to determine the nature and etiology of 
any bilateral hand disability and any 
right ankle disability.  The examiner 
should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  Based on a review of the record 
and examination of the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent or better probability) that any 
diagnosed bilateral hand disability(ies) 
and any right ankle disability(ies) is/are 
attributable to service.  

If it is determined that the requested 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  

4.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
claims on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


